Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Aaron A. Stevenson appeals the district court’s order granting the Defendants’ motions for summary judgment and denying his motion for summary judgment in his civil rights action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Stevenson v. Kwiecinski, No. 7:09-cv-00525-gec, 2010 WL 2927964 (W.D.Va. July 23, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.